Citation Nr: 0936752	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  01-07 645	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable initial rating for residuals of 
squamous cell carcinoma of the right main stem bronchus, 
status post left pneumonectomy.  


REPRESENTATION

Appellant represented by:	Larry D. Schuh, Attorney at 
Law


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1967 to March 1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

In his Substantive Appeal (VA Form 9) in August 2001, the 
Veteran requested a hearing before a Veterans Law Judge 
(VLJ).  A hearing was schedule for December 2002, but the 
Veteran informed VA that due to his incarceration he would be 
unable to attend.  Attempts to schedule a video 
teleconference hearing with the Alabama Department of 
Corrections were made, but the Alabama Department of 
Corrections informed VA that they did not have the necessary 
equipment to conduct such a hearing.  Accordingly, the 
Veteran's request has been withdrawn.  38 C.F.R. § 20.704(e) 
(2008).  

In both August 2003 and September 2006 the Board remanded the 
Veteran's claim for additional development.  The requested 
development has been completed to the extent possible and no 
further action is necessary to comply with the Board's 
earlier remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that the current noncompensable 
evaluation for his residuals of squamous cell carcinoma of 
the right main stem bronchus, status post left pneumonectomy, 
does not accurately reflect the severity of that condition.  

In June 2009, the Veteran was notified by letter that his 
appeal was being forwarded to the Board.  In July 2009, the 
Board received additional evidence, consisting of multiple 
lay statements pertaining to the claim on appeal.  The 
Veteran did not waive the right to initial RO review.  As 
such, the matter is referred to the RO for review.  38 C.F.R. 
§§ 19.37(b), 20.1304(a), (c).

Accordingly, the case is REMANDED for the following action:

The RO should adjudicate the claim in 
light of the additional evidence which has 
been received.  If the benefit sought is 
not granted, the Veteran and his attorney 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The purpose of this REMAND is to ensure due process 
compliance.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable at 
this time.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


